Case 2:08-cv-00235-CCC-JAD Document 89 Filed 04/19/19 Page 1 of 4 PageID: 1391



ROBBINS GELLER RUDMAN
 & DOWD LLP
RACHEL L. JENSEN
ALEXANDRA S. BERNAY
CARMEN A. MEDICI
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
Attorneys for Plaintiffs
[Additional counsel appear on signature page.]
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
LINCOLN ADVENTURES, LLC, a        )        No. 2:08-cv-00235-CCC-JAD
Delaware Limited Liability Company,
                                  )
and MICHIGAN MULTI-KING, INC.,    )        CLASS ACTION
                                  )
a Michigan Corporation, on Behalf of
Themselves and All Those Similarly)        NOTICE OF MOTION FOR
Situated,                         )        PRELIMINARY APPROVAL OF
                                  )        PARTIAL CLASS ACTION
                      Plaintiffs, )        SETTLEMENT
                                  )
     vs.                          )        Motion Return Date: May 20, 2019
                                  )
THOSE CERTAIN UNDERWRITERS )
AT LLOYD’S, LONDON MEMBERS )
OF SYNDICATES, et al.             )
                      Defendants. )
                                  )




1505794_1
Case 2:08-cv-00235-CCC-JAD Document 89 Filed 04/19/19 Page 2 of 4 PageID: 1392




TO: ALL COUNSEL OF RECORD:
        PLEASE TAKE NOTICE THAT on May 20, 2019, Plaintiffs, by and through

their counsel, shall move before the Honorable Claire C. Cecchi, U.S.D.J. at the

United States District Court for the District of New Jersey, in Courtroom 5B located at

Martin Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, New

Jersey 07101, for an Order preliminarily approving the proposed Stipulation of Partial

Class Action Settlement (the “Agreement”).1

        By this motion, Plaintiffs respectfully move the Court for an Order:

        1.    Preliminarily approving the partial settlement set forth in the Stipulation

(the “Partial Settlement”)2 ;

        2.    Approving the proposed forms of notice and the notice plan, and

directing that notices be disseminated pursuant to this plan; and

        3.    Setting a Fairness Hearing and certain other dates in connection with the

final approval of the Partial Settlement.

        In support thereof, Plaintiffs rely on the accompanying: (1) Memorandum of

Law in Support of Plaintiffs’ Motion for Preliminary Approval of Partial Class Action

Settlement; (2) the Jensen Declaration and exhibits thereto; (3) the Agreement; (4) the


1
     A copy of the executed Stipulation is attached as Exhibit A to the
accompanying Declaration of Rachel L. Jensen (the “Jensen Declaration”).
2
      The Settling Defendants are Lloyd’s Syndicates 0033, 0102, 0382, 0435, 0570,
0609, 0623, 0958, 1183, 1886, 2001, 2623 and 2987.

                                            -1-
1505794_1
Case 2:08-cv-00235-CCC-JAD Document 89 Filed 04/19/19 Page 3 of 4 PageID: 1393



Declaration of Robert S. Schachter and exhibit thereto; (5) the Affidavit of Linda V.

Young and exhibits thereto; (6) all other pleadings and matters of record; and (7) such

additional evidence or argument as may be presented before or at the hearing.

DATED: April 19, 2019                    Respectfully submitted,
                                         ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                         RACHEL L. JENSEN
                                         ALEXANDRA S. BERNAY
                                         CARMEN A. MEDICI


                                                     s/Rachel L. Jensen
                                                    RACHEL L. JENSEN
                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101
                                         Telephone: 619/231-1058
                                         619/231-7423 (fax)
                                         ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                         PAUL J. GELLER
                                         120 East Palmetto Park Road, Suite 500
                                         Boca Raton, FL 33432
                                         Telephone: 561/750-3000
                                         561/750-3364 (fax)
                                         ZWERLING, SCHACHTER
                                          & ZWERLING, LLP
                                         ROBERT S. SCHACHTER
                                         DAN DRACHLER
                                         ANA M. CABASSA
                                         41 Madison Avenue
                                         New York, NY 10010
                                         Telephone: 212/223-3900
                                         212/371-5969 (fax)




                                         -2-
1505794_1
Case 2:08-cv-00235-CCC-JAD Document 89 Filed 04/19/19 Page 4 of 4 PageID: 1394




                                     COHN LIFLAND PEARLMAN
                                      HERRMANN & KNOPF LLP
                                     PETER S. PEARLMAN
                                     Park 80 West – Plaza One
                                     250 Pehle Avenue, Suite 401
                                     Saddle Brook, NJ 07663
                                     Telephone: 201/845-9600
                                     201/845-9423 (fax)
                                     BONNETT, FAIRBOURN, FRIEDMAN
                                      & BALINT, P.C.
                                     ANDREW S. FRIEDMAN
                                     H. SULLIVAN BUNCH
                                     2325 E. Camelback Road, Suite 300
                                     Phoenix, AZ 85016
                                     Telephone: 602/274-1100
                                     602/274-1199 (fax)
                                     FOOTE, MIELKE, CHAVEZ
                                      & O’NEIL, LLC
                                     ROBERT M. FOOTE
                                     KATHLEEN C. CHAVEZ
                                     10 West State Street, Suite 200
                                     Geneva, IL 60134
                                     Telephone: 630/232-7450
                                     630/232-7452 (fax)
                                     CAFFERTY CLOBES MERIWETHER
                                      & SPRENGEL LLP
                                     ELLEN MERIWETHER
                                     1101 Market Street, Suite 2650
                                     Philadelphia, PA 19107
                                     Telephone: (215) 864-2800
                                     215/864-2810 (fax)
                                     DAVID M. FOSTER, P.C.
                                     DAVID M. FOSTER
                                     30833 Northwestern Hwy., Suite 209
                                     Farmington, MI 48334
                                     Telephone: 248/855-0940
                                     248/855-0987 (fax)
                                     Attorneys for Plaintiffs



                                     -3-
1505794_1
